Citation Nr: 1031767	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  05-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, including 
as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle pain, including 
as due to an undiagnosed illness.

4.  Entitlement to service connection for involuntary muscle 
spasm, including as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Indianapolis, Indiana 
Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was previously before the Board in March 2009, at 
which time a decision was issued that denied the issues on 
appeal.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In November 
2009, the Court granted a Joint Motion for Vacatur and Remand.  
The appeal has now been returned to the Board for action 
consistent with that Joint Motion. 

In a June 2010 ruling on a February 23, 2010 motion by the 
Veteran's representative, the undersigned Veterans Law Judge 
granted an extension of 60 days in regard to his appeal.  Review 
of the appeal was suspended until August 9, 2010.  The extension 
has now expired, and the Board will resume consideration of this 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

The Veteran contends that he has developed chronic fatigue 
syndrome, joint pain, muscle pain, and involuntary muscle spasm 
due to an undiagnosed illness.

In addition to denying the Veteran's claims on appeal, the March 
2009 Board decision also referred the issue of entitlement to 
service connection and separate compensable ratings for somatic 
manifestations of the Veteran's service connected post-traumatic 
stress disorder (PTSD) to the RO for initial consideration.  
Furthermore, the Veteran's representative raised the issue of 
entitlement to service connection for a medically unexplained 
chronic multi-symptom illness manifested by chronic fatigue, 
joint pain, muscle pain, and involuntary muscle spasm.  The Board 
also referred this issue to the RO for initial consideration.  

However, the Joint Motion noted that the matters referred to the 
RO were not in fact new issues.  Rather, they were alternative 
theories of entitlement to the issues already on appeal to the 
Board.  Therefore, the Board was in error by not considering 
these theories when it denied the Veteran's claims.  The Joint 
Motion requested that the Veteran's appeal be remanded to the 
Board so that all theories of entitlement could be considered 
together.  

The Board finds that additional development is required before 
these additional theories are ready for appellate review.  In 
regards to the theory of somatic manifestations of the Veteran's 
service connected PTSD, this was raised by a January 2007 VA 
orthopedic examiner.  A January 2005 private neurologist also 
suggested that a psychiatric examination of the Veteran's PTSD 
would be useful.  Unfortunately, the most recent VA psychiatric 
examination was conducted in October 2006, but did not address 
whether or not the Veteran has any somatic manifestations.  In 
view of the foregoing, additional examination is indicated.  

Similarly, although the Veteran was provided with VA examinations 
of his individual complaints that considered whether or not they 
were attributable to an undiagnosed illness, he has not been 
provided with an examination that addresses whether or not he has 
a medically unexplained chronic multi-symptom illness manifested 
by chronic fatigue, joint pain, muscle pain, and involuntary 
muscle spasm.  The Board finds that the Veteran should also be 
scheduled for such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine 
whether or not some or all of his physical 
symptoms are somatic manifestations of his 
service connected PTSD.  All indicated 
tests and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  After completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions:

a) Is it as likely as not that one or more 
of the Veteran's symptoms of chronic 
fatigue, joint pain, muscle pain, or 
involuntary spasms is caused or aggravated 
by his service connected PTSD?  

b) If the answer to the previous question 
is affirmative, identify each physical 
symptom that is either caused or aggravated 
by his PTSD.  Specifically note whether or 
not the symptoms attributable to PTSD 
include chronic fatigue, joint pain, muscle 
pain, or involuntary spasms.

The reasons and bases for all opinions 
should be provided.  If the examiner 
determines that the opinion cannot be 
provided without resort to speculation, 
please provide the reasons and bases for 
that determination and the evidence, if 
any, that would be needed to provide the 
requested opinion.  

2.  The Veteran should be afforded a VA 
examination by the appropriate examiner or 
examiner(s) to determine whether or not he 
has a medically unexplained chronic multi-
symptom illness manifested by chronic 
fatigue, joint pain, muscle pain, and 
involuntary muscle spasm.  All indicated 
tests and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  After completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions:

a) Does the Veteran have a medically 
unexplained chronic multi-symptom illness 
manifested by chronic fatigue, joint pain, 
muscle pain, and involuntary muscle spasm?

b) If the Veteran is found to have a 
medically unexplained chronic multi-symptom 
illness manifested by chronic fatigue, 
joint pain, muscle pain, and involuntary 
muscle spasm, is it as likely as not that 
this disability was incurred in or 
aggravated (permanently made worse) by 
active service, to include service in the 
Persian Gulf region? 

The reasons and bases for all opinions 
should be provided.  If the examiner 
determines that the opinion cannot be 
provided without resort to speculation, 
please provide the reasons and bases for 
that determination and the evidence, if 
any, that would be needed to provide the 
requested opinion.  

3.  After the development requested above 
has been completed to the extent possible, 
review the record.  The review MUST include 
consideration of the theories of 
entitlement to service connection for 
chronic fatigue, joint pain, muscle pain, 
and involuntary muscle spasm as secondary 
to his service connected PTSD, and as 
manifestations of a medically unexplained 
chronic multi-symptom illness.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

